Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 1 of 24
Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 2 of 24
Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 3 of 24
Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 4 of 24
Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 5 of 24
Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 6 of 24
                     Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 7 of 24


     E.D.Pa. AO Pro Se 14 (Rev. 04/18) Complaint for Violation of Civil Rights


                          Defendant No. 3
                                Name
h    ,~    {7 ~) (_,( i'rt~ or Title            (if known)
fK                   l          Shield Number
                                Employer
                                Address




                          Defendant No. 4
                                Name
                                Job or Title (if known)
                                Shield Number
                                Employer
                                Address

                                                                                       City

                                                                             ~idual capacity D Official capacity
     II.        Basis for Jurisdiction

                Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
                immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
                Federal Bureau ofNarcotics, 403 US. 388 (1971), you may sue federal officials for the violation of certain
                constitutional rights.

                A.                         ging suit against (check all that apply):



                                 State or local officials (a § 1983 claim)

                B.        Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                          the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                          federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




                C.        Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                          are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                          officials?
Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 8 of 24
               Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 9 of 24


 E.D.Pa. AO Pro Se 14 (Rev. 04/18) Complaint for Violation of Civil Rights




           D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of



 . m f~fizl ~tt~;nfil~ ifn?# (       /\1
                                         1           t                                               t /;::
x ltN ItY1trte fl.g; p 71/J           " t I /4-56· ·
                                               1

~m.        PrIBonerStatus                  /


    Er::::,:.::: apri/2 :r~~o;;;:;:yno:Jt("'~'T: vlr
           D           Civilly committed detainee                                  G~                ,Ll-: ~
           D           Immigration detainee                                           l   vt f       tr
           D           Convicted and sentenced state prisoner

           D           Convicted and sentenced federal prisoner

           D           Other (explain)

 IV.      Statement of Claim

          State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
          alleged wrongful action, along with the dates and locations of an relevant events. You may wish to include
          further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
          any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
          statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.          If the events giving rise to your claim arose outside an institution, describe where and when they arose.




          B.          If the events giving rise to your claim arose in an institution, describe where and when they arose.
   Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 10 of 24




  ----
 ovl
         _:... -- - _.-- ----=
                        -"'""--~



       cri~ !__;_ 2-01?1 lk- ~:s-)/
                                                                    -------

1~     ;;:z-   Ct_-    ~ ~                   ft<v},'hUf-i'i/

       ~ Le ,          tvvC--      k DvA7 r,, J-
vL ~~r~               Mc~ ~ 1        fVi-d
            Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 11 of 24


E.D.Pa. AO Pro Se 14 (Rev. 04/ 18) Complaint for Violation of Civil Rights



         C.          What date and approximate time did the events giving rise to your claim(s) occur?




         D.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)


              ~ .~ Fr~ s~ f l--i rc&./ JOZ-t,~ N--h;,.---
              "R- s~ ~ r+1ru ~ 8 / r-u~
              ~~1~ ~ U- ~ 27( 20(7 ~
              _:i___, ~ f;il.t? ~ ~fry tfo1(ce1
v.       Injuries  J)~~ ~/ ~ L /O(f~
         If you sust'fU         injJ:.~el~to th~faue~fe,               describe your injuries and state what medical
         treatment, if any, you required and did or.~id not receive. ' ~~ ~                              ~      #- (\./
         ~                 frl)                      ~(J v(_ tv/                 t   tl?J-   {LeQ.u'   ~
              ~ ·~ Cffe-e-.                                                  t   ~       ff'/   ;1-Y?ViH:____              ~
              f'h !~0 tn Pr Pst~ A-0 ~
              0D -\-= {J~ ~ f fl.L 0 .12,,.J ~                                                                         1
VI.      Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.




                                                                                                                   Page 5 of 11
               Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 12 of 24



()(.'!{G/3~ . 27; ~/                              t      ~J )~~
KfTfH-- ~ 0Le-- P~                             Sry__K- -/t-z I /J
   Vt&  7 _   -~                                                    _        j
   \ ~~I~ 11-~12
     M- '~ ~·~
           l                                          ~ ZV(_ 44-..
     ~ ~~~                                                 )~'l
   E r4                  ue J ~ f/iu---- --,,                            !~ . . .
  c~J- µ~~rd                                                            CfO
   U_) S-o<W\-----V                    --p oJ-IlfaLf!           fl~ Jc_,,
   ~ [c·PL- t5 ~h_~~« ~
 ~I\ () ~! v; tp;vt1f
  ~ ~·                             ,·· ---                ' Ffl1Cv;S
           ~~ lCv1~                               2_-Q_(            0u~ ,
    J1;vt h 1 U ~,·                                      e~1 ~
         't V1&0£        q   (JLMJ[        ~
              Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 13 of 24


E.D.Pa. AO Pro Se 14 Rev. 04/ 18) Com taint for Violation of Civil Ri hts



VTI.     Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act ("PLRA"), 42 U .S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.


         A.          ~     y:/           (s) arise while you were confined in a jail, prison, or other correctiooal facility?



                    d o
                     If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                     eventsgivingrisetoyo: claim(s). r                      f~                     Mf           'j~             "1
                   1'?. Hrl~~~ H -~ ~                                                                                   S'
                          [C-?ut~.                                   <

         B.          Does the j~V, prison, or other correctional facility where your claim(s) arose have a grievance
                     proc7.e?

                     [2(Yes




                     D Donotknow
         C.          Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                     cover some or all of your claims?

                     D7 es
                     ~No
                     D Donotknow
                     Ifyes,whichclaim(s)?            ~ ~ }~ ~

                        H                                 ct,o rpf- ~{,~
                              ~i'k\tv5~
                             \rvtA f; fM}                                                                                       Page6of II
           Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 14 of 24



0~ ~n,J ?~ 2£C7 / .?= c~ 11of-.
 i riM"' S /-N L~t_ fVV (\ s c1 ~ (Vlxl 'S
                   ,                  I        --

{tt-r0 f n ·' u d 1iJ fl of 'Im~ /)~
#        ~ ~ -~- kJL~~
 ~~s . ~~ -~1 ~
 ~ i~ ~ b~~Vt4c/
(1/t+ . / h~!-- °'11~-5
  /}'T    {~           r;;;;:; (>V· ~· ~                           /10 ~l     ~
    (\l    pw!~ ;J~~ ~i;i . ·                                                     ,
    ~~(~ ~d'~~               ~hv/cJ
                                   --------                        f


                      -                           ....
                                                         ·-


    '\ f\ Grl\ ' ft>~t;i ~ / ~/
        rJ0 or:{_ ~~I 12--L fVVY d lf                                     1


    .'[,, ~            ~ ~ 'L C/V--L ~l }v-
     i                    - - - ---.. --
         OSy-n~ 4; o              ['e 1"C,CL k                ~
              Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 15 of 24


E.D.Pa. AO Pro Se 14 (Rev. 04/ 18) Complaint for Violation of Civil Rights




         D.
                  zg Did you file~grievance in the jail, prison, or other correctional facility where your claim(s) arose
                                 the facts relating to this complaint?




                     If no, did y,ou file a grievance about the events described in this complaint at any other jail, prison, or
                     other correctional facility?
                           /
                      IZJ Yes
                      0No

         E.          If you did file a grievance:

                      1.       Wheredidyoufilethegrievance? _          j . _·?L/
                                                                             ~           q
                                                                               >/' ,,,-{ ( /}~                               K
                      4-                ;,,,l.7v-(          t-ee ,__,_           I£'.-,
                                                                               -d 1/ifH'~                         ry
                           q_°)t~Cj ~/? b'Vf s~~ qi i j 0.e/:-
                     2.        ~your~ancfiT'- c,___," /                                                      ·

                               (Yrf ILL ~ f-v e1 ~~ Jc.__-<-. (


                     3.        What was the result, if any?            A     A -~ ,J           l
                                                                      I \./V      7"               ,.....-i--·~
                                                                                       0

                                                                                           )




                     4.        What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                               not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)




                                                                                                                             Page 7 of 11
            Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 16 of 24



_.'.[___ ~ ~U~/c; c_,_1rz~r
-:pv       ~ ~ Ll( [}                                           'I-              ~
rK tvt !Lt                          ~ ~ 'l/ ~,j
rJ~1            Lt'}_,-t: (nvM~--~
 7Pce!#U[f~~                                        _ (~~J_2 / ·
n-                      '
~M~g~cS~
v 14? ~~ fv _,                                                            1
 ~ . M~ i!-7_)~ ~~
 ~·              ~                  . !Jd_ p
 ' JU:11 S:'i-{;JF ____ Sc~
            _ Le-/c::__         __..,-...


  I<   ~   1-c--l't(            0     . <-   ·   ·1 0   0 ·1J . ~ ~
 ffi 1 OP o                   ~/ ft~ #-~f"' (Jl                           wrt-v ·
  ~ 19 ~ 1 cut 0± _~_ R {)
       I fh")   , ~~                [ 1t4         (Dr/ ~              <
             Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 17 of 24




        F.       If you did not file a grievance:

                 1.    If there are any reasons why you did not file a grievance, state them here:

                _:::r:::::-      f.1cJ2c{J      ~ ~~ ~~ ~ ~
                 u-~~-    )~ ~A-<_
                    ~~jcf,de:J L
                                                                                                             1-h      ~(S

                 2.    If you did not file a grievance but you did inform officials of your claim, state who you informed,
                       when and how, and their response, if any:


                                           ~~~
                          ~ 21 1 Mt(
        G.

                                 8-b V5-(
                 remedies -:t=-lt{Y"' [' cV              ~' tJvS                                     I!:!
                 Please set forth any additional information that is relevant to the exhaustion of your administrative

                                                                                                        fL-l2-
             ~ ~4-1'. ~ [/) '7J)/~. f>;                                                              :Juteye.
                                                                       .             -               11-v
                      ate: You    ay attach as exhibits to this complaint any documents related to the exhaustion ofyour
                 administrative remedie~                             ~·        h   ~           _flA:>       ~

                                 r pri~from 1
                                                           t!)
                                                                 1
VIII.
                                  £-CD                 ~             ~                       rh CA,_        ;? ?:tv1C
                                                                                                            with~;~ ~i
        Previous Lawsuits                                  //1                    /),,--(_                                    A     ..


        The "three strikes rule" bars a                 brin;inJ a civil action or an appeal in federal court
        the filing fee if that prisoner has "on three or more prior ocsasions, while incarcerated or detained in any facility,
        brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
        malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
        danger of serious physical injury." 28 U.S.C. § 1915(g).

        To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

        D Yes

        If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.



~h h \(~                               k        OtsL cl 1J;""_«0ef,

                                                                                                                     Page 8 of 11
          Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 18 of 24


;:r-~- I":_
         111 T_ ~ ' ~?4 {Yl

 {7£1~ ~ ·     Wir) aut /furA
 tt>1~f- fL5bc ~1/Jk,
                 (J/0
 =r-~ ~1£j_ f} cV'J7 t;u /! -
 61)~~ ~- ~~
 })) ~;tfp ~)- ~ ~ , '0
f ·~ /, (, C-t;/t0J_ ol ~l1£ ;;--e__ ~
 :/Le_    ~r-ff ~k--rc--~~cj
 Jo       (J2C~-0 ~ ~1-c;
  .\'t7~ h/11-k: -~ ~ M~L ~ ~
    \- l       . H  of:_. t5 Jh I
  ..
  Ct .)
           JoP<\         ~ > f ~.i-~b~ ~I~ ·.·
                         -- -· -·
 ~ of- il~. 2 71              I J/>e{                 )L5J

  (ll, 7u{£if_ ~ f?:7 ~ ~
                    -
   AiV\\ 2~ 1 ULS /rt{ Juf/11 I~
 ~ ~ (fhL;( -r1rr~~ ~
 ctclk~ Mfffev~1J1 ~
  L ~+-- ~                 CJ(>f    b vnn ~~ t\ \
              Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 19 of 24


E.D.Pa. AO Pro Se 14 (Rev. 04/18) Complaint for Violation of Civil Rights)



         A.          Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                     action?.




         B.          If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)


                     1.    Parties to the previous lawsuit                   .   L __., _I\       ~-(I                  ~:    1


                           Plaintiff(s)        ~~                                                                d{ ~ -~
                           Defendant(s)         ~ ~ ~·-/=./}                              L'J..   {J
                     2.               (iffederal court, name the district; if state court, name the county and State)



                     3.    Docket or index number



                     4.    Name of Judge assigned to your case
                          ~rcc-&S.~ )
                     5.    ~proximate          date of filing lawsuit
                          ~~~                                    ·-;-{ I /
                            1.                           ·


                     6.    Is the case still pending?
                                 _...,---.--
                          E] Yes
                          0No

                            If no, give the approximate date of disposition.

                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




         C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                     imprisonment? ~tJ



                                                                                                                         Page9of II
         Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 20 of 24




~ l~5u-~~~1v 1h
\ .~ 0-Al f        fl i ttWJ '!/              -~ ~                  r-
 u M 1ct
                   .::':   -·         ·-



          ?i                     rr~ Jv ~-u--- ,~
                                 ~~-,r- ~ 17)
GV\ f +t- · ,                              rLL,~{_
  \o1 tvl. GO                           f nUV~ ~
  A;A             trn1               lj        ~~
              <            /716~           -:--         /J1 ) t?

   rhf)ile
                                      ---
                                A-£ -ti ~r:~                                  (
                                ,_



   X: wwvf {() 6 c /:
   rYv4           ok ~,~ ~/
                  ----------
            Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 21 of 24


E.D.Pa. AO Pro Se 14 (Rev. 04/18) Complaint for Violation of Civil Rights


                    D       Yes

                    D      No


         D.          If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)


                     1.    Parties to the previous lawsuit            ~     f'-'\.../   '~ ~            (_.I

                                                  ,{)J&r~. .LJ l --.d?r-e- ~~·
                                                                                                                                 I
                           Plaintiff(s)
                           Defendant(s)         !::>~:1 J~f' ( L--=-=n ("~_c:==
                     2.
                                   b-b\         l.YvU/ (~~ .                                       <

                           ·Court (iffedetal court, rlame tlze district; ifstate court, name the county and State)
                                                                                                                     .




                                                     (
                     3.    Docket or index number

                               M::r-s 73ott -c.J<. ~trarJ;                                       -tr£ 3- Z-.Q. t7
                     4.    Name of Judge assigned to your case
                          ~' A- 0s~.
                     5.    Approximate date of filing lawsuit



                     6.    Is the case still pending?
                                   _.../
                               /
                       v-E!Yes



                           If no, give the approximate date of disposition

                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




                                                                                                                         Page 10 of 11
        I    Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 22 of 24


  L-{(0 pYJ·LL- ~~·~nc~ t/fL,(_
  11&1} .      c(b /JO/- 1 !~
                                                    --
   fhl r:J_0 ~~s __
   OoV ftpr/~/ 2-lf12(2f1j                                                    ~ -~~--~-   .
                                             ----
   .ft!
~---~
               £:;;:;-;'r/                           #0_            v~ ~
        ~,y le{~_&+ ~!"5>
    -                                                          I                  .
~~-     l£1;_Jn_i:  . --- -- t7P ~ ·
                \ _1wJh
~
-
        'k
· . ~~~~~~~-;:;::~~
                      G
         ~   fl
.___ ~·-~~~~- t--
    \{,,          _
                  /        I                                   d.         hf)         1
~q 61 M ~~ co->
   \)~ L ~ -tJ ~                    t.?   u4--   ,11_,-.   n   ~   A.-,   I   /   y
    Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 23 of 24
E.D. Pa. AO 240 (Rev. 04/18) -Application to Proceed in District Court Without Prepaying Fees or Costs (Short Fenn)          Page 3




             7.           Names (or, ifunder 18, initials only) of all persons who are dependent on me for support, my
                          relationship with each person, and how much I contribute to their support:




             8.           Any debts or financial obligations (describe the amounts owed and to whom they are payable):




          9.       Certification of Prisoner's Institutional Account Balance: An authorized prison official must
complete the certification below, and furnish a certified copy of your institutional account statement showing all
deposits, withdrawals, and balances for the prior six-month period, to be filed with this application.

C
~~
     Jn      I certj fy that the prisoner named herein has the sum of$
                   ( S
                                                                            L~                    on account at
                                                        correctional institution, where he is presently confined.

        I further certify that during the prior six-month period, the prisoner' s average monthly account balance was
$ 0 ()__ ~ ; and that the average amount deposited monthly in the account during the prior six-month
period was $ . (     <L-- ~           .




                                                                                                                      Date
          Case 3:19-cv-00074-KRG-KAP Document 2 Filed 05/06/19 Page 24 of 24



+-                                                 ~-{/,~
 ~               fj-(OWG                 /37 ~ /tJzu~
 f '--ufJL(      u/r At ~/$?6Z( j>~ l                                      y


(Vv !-             vllf/!?v ~ -/
(VP          .     P1 i21-'Jf7 ~
o(p 5~)' ~
f1!J ~ fo tjo ,
;JI~
v
     t~
     t  ,l u4~
           (   W<J~7 ,
  )OlJUt( ;~ ~f S~
 I ~ b7/u17 ~
    f\o     r (--c,f-u-vf-' /~ ,~
  ~p~ UJ ~vV?') ~-3
                        ~           'I )/)     I    ~
     jJ b~(~ (/J~              t,   /   ~     /;A   ;,<&a    ?&1

      firvt ! / lif! vr                 00c    ~            ", .   f   ~AS~
~     4    fR     tT          ~¢ Kt ,bfV1t                     I '·            ,
